                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KEVIN E. FIELDS, P83425,                           Case No. 17-cv-06072-CRB (PR)
                                   8                   Plaintiff,
                                                                                           ORDER OF DISMISSAL
                                   9            v.

                                  10    LAWRENCE GAMBOA, et al.,
                                  11                   Defendant(s).

                                  12          Plaintiff has filed a notice of voluntary dismissal of this prisoner action “with prejudice.”
Northern District of California
 United States District Court




                                  13   Notice (ECF No. 26) at 1. The request is construed as a notice of voluntary dismissal under
                                  14   Federal Rule of Civil Procedure 41(a)(1)(A)(i) and, pursuant thereto, the action is DISMISSED

                                  15   with prejudice. See American Soccer Co. v. Score First Enters., 187 F.3d 1108, 1110 (9th Cir.
                                       1999) (plaintiff’s “absolute right” to dismiss his action voluntarily before defendants serve answer
                                  16
                                       or motion for summary judgment leaves no role for court to play).
                                  17
                                              The clerk is directed to close the case and terminate all pending motions as moot.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: January 10, 2019
                                  20
                                                                                        ______________________________________
                                  21
                                                                                        CHARLES R. BREYER
                                  22                                                    United States District Judge

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        KEVIN E. FIELDS,
                                   7                                                          Case No. 3:17-cv-06072-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        LAWRENCE GAMBOA, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on January 10, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Kevin E. Fields ID: P83425
                                       California Health Care Facility B-2B-109
                                  21   P.O. Box 32110
                                       Stockton, CA 95213
                                  22

                                  23
                                       Dated: January 10, 2019
                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  27
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          2
